DETAILED ACTION
This office action is in response to applicant’s communication dated 12/3/2020. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's non-final office action dated 9/3/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20160117683.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 3-4, 6-7, 9 and 11-24 are pending. 
Claims 1, 3-4, 6-7, 9 and 11-13 are currently being examined.
Claims 2, 5, 8 and 10 are cancelled.
Claims 14-24 are withdrawn. 

Response to Amendment
101 Rejections
Applicant's 101 arguments filed 12/3/2020 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

101 Argument 1:
“Applicants assert that the amended claim provides an improved and uncommon method of receiving, storing, selecting, and transmitting information.” (Amendment, Pg 10) 

101 Response 1:
The examiner respectfully disagrees. Simply asserting an improvement during prosecution of the claim is not sufficient evidence of a purported improvement. 
As instructed at least by MPEP 2106.05(a), “the specification should be consulted in determining the claim’s broadest reasonable interpretation (see MPEP § 2111) and whether a claimed invention purports to improve computer-functionality or existing technology” and further that “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art”. 
The instant specification merely describes that “because of potential for misuse of payments from an electronic device, there is a growing need for security measures for making payments with an electronic device” (Par 7). Furthermore, the specification states the receiving/inputting/storing of financial information in the electronic device’s security module (Par 265). However, there is no indication at all in the original 

103 Rejections
Applicant's 103 arguments filed 12/3/2020 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

103 Argument 1:
“Jooste fails to provide any disclosure relating to the reception and transmission of financial information of an authenticated user for performing an electronic payment operation. Additionally, Jooste fails to disclose transmitting financial information to a service provider server. Further, Jooste fails to disclose receiving, from an external electronic device, biometric information related to a user wearing the external electronic device, and selecting financial information corresponding to the authenticated user wearing the external electronic device.” 

103 Response 1:
The examiner respectfully disagrees. 
Applicant attacks Jooste individually for not teaching limitations upon which Jooste was not relied upon to teach. One cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, as can be seen below, the limitations concerning the receiving information form a wearable device are addressed using Yarbrough. 
Also refer to the entire 103 rejection below for other limitations.

103 Argument 2:
	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg(s) 11)

103 Response 2:
	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-4, 6-7, 9 and 11-13 are/is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but none of the additional elements of the 

Representative claim 1 involves a method, the method comprising: (a) authenticating a user, (b) based on the authentication of the user, transmitting a request for transmission of access right, (c) receiving from an authenticated user, financial information of the authenticated user for performing a payment operation, (d) transmitting the financial information, (e) in response to receiving a payment request, receiving biometric information, the biometric information being related to a user, (f) based on the biometric information, authenticating the user , (g) selecting financial information corresponding to the authenticated user, and (h) transmitting the selected financial information. 
The concept(s) in the claim(s) are/is not meaningfully different than concept(s) found by the courts to be abstract ideas. Specifically, the claim recites a commercial interaction, where financial information is stored for future use during financial/commercial transactions. A commercial or legal interaction is an abstract concept that falls within “Certain Methods Of Organizing Human Activity”. Therefore, the claim recites an abstract idea. Alternatively, the claims may also be interpreted as managing a financial relationship/interaction between people, e.g., by following rules/instructions requiring an access right for storing/accessing financial information, which also is an abstract concept that falls within “Certain Methods Of Organizing Human Activity”.
i.e., a computer components performing computer functions of transmitting, receiving, and storing data. These computer components limitations are no more than merely using a computer as a tool to perform an abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim also contains the additional elements of: “embedded SIM (e-SIM)”, “wherein the e-SIM access right is temporarily required for storing financial information in a security area of an e-SIM in the electronic device”, “wherein the financial information is stored in the security area of the e-SIM by the service provider server based on the e-SIM access right wearing the external electronic device”, “wearing the external electronic device”, “the selected financial information being stored in the security area of the e-SIM corresponding to the authenticated user wearing the external electronic device” do not add anything significant, as they represents the limiting to a data type, type of storage area to data stored in e-SIM of an electronic device, and type of electronic device data is received from, which is generally linking the use of the judicial exception to a particular technological environment or field of use are field of use or technological field.
Ibid.). 
The instant specification generally describes that “because of potential for misuse of payments from an electronic device, there is a growing need for security measures for making payments with an electronic device” (¶ 7). Furthermore, the specification states the receiving/inputting/storing of financial information in the electronic device’s security module (¶ 265). However, there is no indication at all in the original disclosure that such storing of financial information in the security module addresses a technological problem and provides an improvement over the state of the prior art, or an improvement of computer functionality. Therefore, the claimed invention does not purport to provide an improvement over the art. 
Furthermore, there was also no other indications of a practical application found in the claim.
Therefore, since merely using computer components to implement the abstract idea and generally linking the use of the judicial exception to a particular technological 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely use computer components to implement the abstract idea and generally link the use of the judicial exception to a particular technological environment or field of use are field of use or technological field, the additional limitations do not provide a practical application of the abstract idea. Merely using computer components to implement the abstract idea and generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept. The claim is not patent eligible.

Claims 3-7, 9 and 11-13, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they additionally recite that abstract idea, do not implement the abstract idea into a practical application, and do not amount to inventive concept for the for the same (or similar) reasoning as set forth with respect to claim(s) 1, and as further explained below.

The simple fact that claim 9 contains physical components, do not make it significantly more than the abstract idea, if they simply implement the abstract idea in computer devices. The specification does not seem to present any evidence that the “authentication server” (e.g., financial system 420 of FIG. 4), including the “service 
	Claims 3-4 and 7 further includes a steps of acquiring user information and receiving a payment right  which is also directed the abstract legal/commercial interaction. 
	Claims 6 and 11-13 further describes data in the transaction, i.e., which represents a limitation to a specific data type, and steps of identifying a profile and storing financial information and requesting installing a profile, connecting the module to a profile manager, and receiving the profile and descriptions the security module and a security domain, which are abstract as well and/or are directed to limitations of field of use or technological field.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-7, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation "the service provider server" in which a request for transmission of embedded SIM access right is transmitted. There is insufficient antecedent basis for this limitation in the claim.

	Claims  3-4, 6-7 and 11-13  are also rejected, as they depend on the claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jooste (US Patent Application Publication 20130223623) in view of Schafer (US Patent Application Publication 20150234646) and further in view of Jain (US Patent Application Publication 20130260734), Sagastiverza (US Patent Application Publication 20150142657) and Yarbrough (US Patent Application Publication 20150242837).

As per claims 1 and 9, Jooste teaches/suggests a method of an electronic device [and respective electronic device], the method comprising:

[…] transmitting, by the processor of the electronic device, to an authentication server (service provider system with TSM A), a request for transmission of embedded [chip] (e-[chip]) access right (temporary key, inherently in transfer of control) from the […] server to a service provider server (service provider system with TSM B or MNO TSM), wherein the e-[chip] access right is temporarily required for storing financial information in a security area (secure element) of an e-[chip] in the electronic device (FIGs. 1-2, 6 and 7 at 515 and ¶ 53. Also see FIG. 5 at 505 and 510 and ¶¶ 51-52 and 74; ¶ 25, application 122 is in user device; Abstract, transmission of temporary key required for transfer of control; FIG. 8 at 550 and ¶ 84, control of the secure element is transferred by sending second temporary key to TSM B [or to MNO TSM], that is, “access information is required for access to a memory”; ¶ 23, secure element can be embedded within a fixed chip on device 120 [i.e., an e-chip]; the temporary key is used by the second TSM to establish a communication channel with secure element, then the second TSM deletes the temporary key and saves its own key into the secure element (e.g., see ¶ 17). Therefore, the transfer of control in Jooste is achieved by using the temporary access information (temporary key). The fact that the temporary key is used only temporarily to have access to the secure element, the temporary key, that is the “access information”, is only “temporarily required”, as claimed. Furthermore, TSM functions (whether of the service 
receiving, by the processor, […], financial information […] for performing an electronic payment operation (¶ 29 – “the secure service provider 140 typically hosts the applications and installs and provisions the applications onto the secure element 126 of the user device”, the user device necessarily receives financial information when financial card apps are installed/provisioned to the device. Also see ¶ 51);
[…], 
	wherein the financial information is stored in in the security area of the e-[chip] by the service provider based on the e-[chip] access right (¶¶ 3, 16, and 29, the TSM, having keys, e.g., temporary key, can access the secure element to install, provision, and customize applications with the secure element. Necessarily, storing of financial information occurs during installation, provisioning, and customizing applications to operate for any specific payment service provider),
Jooste doesn’t teach/suggest that the SIM card is an “embedded SIM”. 
However, Schafer, in an analogous art of a method for installing a security-
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to modify the method/device in Jooste to include that the SIM card is an “embedded SIM”, as taught/suggested by Schafer, because this would lead to the predictable result of a more secure method/device by making it more difficult for the security element to be lost or stolen.
Jooste, as modified, doesn’t teach/suggest “authenticating, by a processor of the electronic device, a user” and that the transmitting of the request is “based on the authentication of the user”.
However, Jain, in an analogous art of system, methods, and computer program products are provided for detecting and managing changes associated with a mobile wallet (Abstract), teaches/suggests the concept(s) of 
“authenticating, by a processor of the electronic device, a user” and that the transmitting of the request is “based on the authentication of the user” (a mobile device having a mobile wallet, wherein the mobile wallet authenticates a secure element and then communicates information related to the authentication to a server, FIGs. 1 and 4 and ¶ 91). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “authenticating, by a processor of the electronic device, a user” and that the transmitting Jain, to further modify the method/ device of Jooste, as modified, because this would lead to the predictable results of a more secure method/electronic device, as performing a local authentication would necessarily help identify the legitimacy of the transaction/user.
Jooste, as modified, doesn’t teach/suggest that the receiving of financial information is a “user of the electronic device” and “transmitting, by the processor, the financial information to the service provider server”. See modification above for “authenticated” user.
However, Sagastiverza, in an analogous art of enabling a cardholder to perform a financial transaction with a virtual payment card (Abstract), teaches/suggests the concept(s) of:
that the receiving of financial information of a “user of the electronic device” (¶ 36 – “User registrator 2112 enables consumers to register and input their associated payment card information into a user-card database 2210 [of payment processor 2000]”) and 
“transmitting, by the processor, the financial information to the service provider server” (¶ 56 – “the user-card database 2210 is updated to link the physical payment card 100 to the virtual payment card”, also see FIG. 2:2210).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the receiving of financial information of a “user of the electronic device” and “transmitting, by the processor, the financial information to the service provider server”, Sagastiverza, to modify (or “further modify”) the method/device of Jooste, as modified, because this would lead to the predictable results of more flexible method/device that also allows manual entry by the user of financial instruments for use with payment transactions.
Jooste, as modified, doesn’t teach/suggest “in response to receiving a payment request, receiving, by the processor, biometric information from an external electronic device, the biometric information being related to a user wearing the external electronic device; based on the biometric information, authenticating, by the processor, the user wearing the external electronic device; selecting, by the processor, financial information corresponding to the authenticated user wearing the external electronic device, the selected financial information being stored in the security area of the e-SIM corresponding to the authenticated user wearing the external electronic device; and transmitting, by the processor, the selected financial information to an external device so that the external device performs an electronic payment.”
However, Yarbrough, in an analogous art of systems and methods for facilitating payments using wearable devices (¶ 3), teaches/suggests the concept(s) of:
in response to receiving a payment request, 
receiving, by the processor, biometric information from an external electronic device, the biometric information being related to a user wearing the external electronic device (FIG. 1:102 ¶ 37 – “Wearable device 102 may include various sensors...The various sensors may collect various biometric information of the user…The various biometric information may be used to identify or authenticate the user. For example, the various 
based on the biometric information, authenticating, by the processor, the user wearing the external electronic device (¶ 37 – “Wearable device 102 may include various sensors...The various sensors may collect various biometric information of the user…The various biometric information may be used to identify or authenticate the user.);
selecting, by the processor, financial information corresponding to the authenticated user wearing the external electronic device (¶ 43 – “payment using various selected funding instruments”), 
the selected financial information being stored in the security area of the e-SIM corresponding to the authenticated user wearing the external electronic device (¶ 20 – “a payment application installed on the communication device”); and
transmitting, by the processor, the selected financial information to an external device so that the external device performs an electronic payment (FIG. 1:170,175 and ¶ 43 – “A transaction processing application 190 [of payment provider server 170]…may be configured to receive information from user device 110 and/or merchant server 140 for 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “in response to receiving a payment request, receiving, by the processor, biometric information from an external electronic device, the biometric information being related to a user wearing the external electronic device; based on the biometric information, authenticating, by the processor, the user wearing the external electronic device; selecting, by the processor, financial information corresponding to the authenticated user wearing the external electronic device, the selected financial information being stored in the security area of the e-SIM corresponding to the authenticated user wearing the external electronic device; and transmitting, by the processor, the selected financial information to an external device so that the external device performs an electronic payment”, as taught/suggested by Yarbrough, to modify (or “further modify”) the method/device of Jooste, as modified, because this would lead to the predictable results of a more convenient method/device, which allows to users to conduct transactions using a wearable device, when the user may have immediate access to the wearable device but not the mobile device itself (Yarbrough ¶ 5).

As per claim 7, Jooste, as modified, further teaches/suggests comprising receiving a payment right (TSM B key  [or MNO TSM key]) for accessing the stored financial information (Jooste ¶ 86), 
if a request for performing an electronic payment is received via the electronic device (¶ 51, transfer of control may be initiated by a financial payment attempt). 

	As per claim 11, Jooste, as modified, further teaches/suggests wherein the e-SIM comprises at least one profile for storing vendor specific subscriber identity information, or at least one common storage space for storing common information (Jooste ¶¶ 25 and 29, the secure element necessarily stores at least one profile/common information, e.g., financial information of a particular service provider [e.g., TSM B or to MNO TSM], or else the interactions between service providers and security element could not occur, and the service providers would not be able to “control” the secure element). 

 Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jooste (US Patent Application Publication 20130223623) in view of Schafer (US Patent Application Publication 20150234646) and further in view of Jain (US Patent Application Publication 20130260734), Sagastiverza (US Patent Application Publication 20150142657) and Yarbrough (US Patent Application Publication 20150242837), as applied to claim 1 above, and further in view of Sheets (US Patent Application Publication 20140279477).

As per claim 3, Jooste, as modified, doesn’t teach/suggest “further comprising, acquiring, based on a connection state between the electronic device and an input device operatively coupled to the electronic device, user information related to authentication of a user of the electronic device to determine whether to transmit the request regarding the e-SIM access information”. 
However, Sheets, in an analogous art of improved systems and methods for authenticating a user attempting to utilize services provided by a service provider server computer, e.g., having a new account or payment device provisioned on the user's mobile communication device for use with the wallet application (¶ 5), teaches/suggests:
acquiring, based on a connection state of the electronic device and an input device operatively coupled the electronic device (¶ 51, e.g., microphone to allow for a voice to be transmitted, necessarily the “connection state” of the microphone has to be “connected” in order to transmit voice information, and a similar concept applies to display 102g and any other input elements 102j connected to, or included in, the electronic device; ¶ 52 – display 102g as another input device; the term “operatively coupled” is interpreted as meaning the same as “operatively connected” and can refer to a component of the mobile device. As can be seen in Fyke (US Patent Application Publication 20070008292, ¶ 36), the term “operatively connected”, in reference to device coupled to a mobile device, can be used to refer to components of the electronic device, as is the case of the rotatable keyboard of the mobile device in Fyke)

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the method of Jooste, as modified, to include “acquiring, based on a connection state of the electronic device and an input device operatively coupled to the electronic device, user information related to authentication of a user of the electronic device to determine whether to [perform user actions]” and “to determine whether to transmit the request regarding the e-SIM access information”, as taught/suggested by Sheets, because this would lead to the predictable results of a more secure method, by ensuring that certain type of user authentication occurs, using a required input type. Note that the phrase “connection state” mentioned in claim 3, the specification doesn’t provide a special definition for the term “connection state”, so it is broadly interpreted as an electronic device being coupled/connected to, or operating, an input device and wherein the connection/communication between the devices is not disabled.

As per claim 4, Jooste, as modified, further teaches/suggests further comprising, acquiring user information related to authentication of a user of the electronic device to determine whether to transmit the request, wherein the user information comprises at least one of user bio information, user account information, a Sheets ¶ 91 FIG 5 at 508; ¶ 90 – authentication data can comprise for example a PIN, which is “user account information”). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jooste (US Patent Application Publication 20130223623) in view of Schafer (US Patent Application Publication 20150234646) and further in view of Jain (US Patent Application Publication 20130260734), Sagastiverza (US Patent Application Publication 20150142657) and Yarbrough (US Patent Application Publication 20150242837), as applied to claim 1 above, and further in view of Rodgers (US Patent Application Publication 20110306318).

As per claim 6, Jooste, as modified, doesn’t teach/suggest “wherein the storing further comprises: identifying, among multiple profiles being configured in the security area of the e-SIM, a profile being activated by a communication network being connected with the electronic device, wherein each of multiple profiles is configured to store information for connecting distinct multiple communication networks; and storing, in response to allowing of accessing the identified profile with the e-SIM access information, the financial information in the identified profile being configured in the security area of the e-SIM”.
	However, Rodgers, in an analogous art of apparatus and methods for wireless network authentication (¶ 14), teaches/suggests “wherein the storing further comprises: 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the method of Jooste, as modified, to include “wherein the storing further comprises: identifying, among multiple profiles being configured in the security area of the e-SIM, a profile being activated by a communication network being connected with the electronic device, wherein each of multiple profiles is configured to store information for connecting distinct multiple communication networks; and storing, in response to allowing of accessing the identified profile with the e-SIM access information, the financial information in the identified profile being configured in the security area of the e-SIM”, as taught/suggested by Rodgers, because this would lead to the predictable result of in more usable method, by providing the flexibility of using multiple networks.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jooste (US Patent Application Publication 20130223623) in view of Schafer (US Patent Application Publication 20150234646) and further in view of Jain (US Patent Application Publication 20130260734), Sagastiverza (US Patent Application Publication 20150142657) and Yarbrough (US Patent Application Publication 20150242837), as applied to claim 9 above, and further in view of Jang (US Patent Application Publication 20120149435), and Rodgers (US Patent Application Publication 20110306318).

	As per claim 12, Jooste, as modified, doesn’t teach/suggest “wherein the security area of the e-SIM comprises multiple security areas”. 
However, Jang, in an analogous art of method and an apparatus for using a portable terminal by setting a usage environment of the portable terminal through a SIM card inserted therein (¶ 2), teaches/suggests “wherein the security area of the e-SIM comprises multiple security areas” (a SIM card with multiple data areas for storing different user accounts , ¶ 71). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the device of Jooste, as modified, to include “wherein the security area of the e-SIM comprises multiple security areas”, as taught/suggested by Jang, because this would lead to the predictable results of a more efficient device, by accessing the data in those specific data locations when trying to connect to the different the networks.
Jooste, as modified, doesn’t teach/suggest “wherein multiple profiles being 
	However, Rodgers, in an analogous art of apparatus and methods for wireless network authentication (¶ 14), teaches/suggests “wherein multiple profiles being provided by distinct multiple communication networks are stored in each of the multiple security areas, wherein the processor is further configured to store the financial information in one of the multiple security areas accessible with the received e-SIM access information” (a process that allows a user device to communicate with a provisioning service by allowing for multiple provisioning SIM profiles and multiple provisioning carriers, with the choice of which one to use being determined from the user device's usual passive scan of available networks that precedes an attempt at roaming or network selection or network registration, ¶ 16 and ¶ 57, SIM data embodied within a physical SIM card or secure element). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the device of Jooste, as modified, to include “wherein multiple profiles being provided by distinct multiple communication networks are stored in each of the multiple security areas, wherein the processor is further configured to store the financial information in one of the multiple security areas accessible with the received e-SIM access information”, as suggested/taught by Rodgers, because this would lead to the predictable results of a more usable device, by providing the flexibility of using multiple networks.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jooste (US Patent Application Publication 20130223623) in view of Schafer (US Patent Application Publication 20150234646) and further in view of Jain (US Patent Application Publication 20130260734), Sagastiverza (US Patent Application Publication 20150142657) and Yarbrough (US Patent Application Publication 20150242837), as applied to claim 9 above, and further in view of Desai (US Patent Application Publication 20130268437).

As per claim 13, Jooste, as modified, doesn’t teach/suggest “wherein the processor is further configured to: request, to a profile manager server, installing a profile of a user of the electronic device; connect, if installing the profile is determined by the profile manager server, the e-SIM to the profile manager server based on a security domain, wherein the security domain is generated by the profile manager server in response to a determination of installing the profile; and receive, from the profile manager server, the profile via the security domain”.
However, Desai, in an analogous art of methods and systems of a multi-tier mobile transaction platform for secure personalized transactions in a multi-domain ecosystem generally relates to mobile transaction processing security (¶ 7), teaches/suggests: 
	request, to a profile manager server (TSM), installing a profile of a user of the electronic device (¶¶ 365 and 368, and FIG. 31B at 3130; ¶ 365 – parameters required to create a user profile are entered at 
	connect, if installing the profile is determined by the profile manager server , the security module to the profile manager server based on a security domain, wherein the security domain is generated by the profile manager server in response to a determination of installing the profile (¶ 368, personalization of the secure element and storing of data occurs, so necessary a connection is made; security domains; ¶ 280, communications my include encrypted containers, that is a “security domain”/“encrypted communication”; if the connection is necessarily established when the TSM determines to complete the action, e.g., via the different authentication schemes for the services, ¶ 88);
	and receiving from the profile manager server, the profile via the security domain (¶ 368 and FIG. 31B at 3134).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the device of Jooste to include “wherein the processor is further configured to: request, to a profile manager server, installing a profile of a user of the electronic device; connect, if installing the profile is determined by the profile manager server, the security module to the profile manager server based on a security domain, wherein the security domain is generated by the profile manager server in response to a determination of installing the profile; and receiving from the profile manager server, the profile via the security domain”, as taught/suggested by Desai, because this would lead to the predictable result of a more scalable and flexible device, with more configurability needed to address the ever growing demand for Desai, ¶ 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
As can be seen in Fyke (US Patent Application Publication 20070008292, ¶ 36), the term “operatively connected”, in reference to device coupled to a mobile device, can be used to refer to components of the electronic Fyke.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685